UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6682


HOWARD W. PAYNE, JR.,

                  Petitioner - Appellant,

             v.

DIRECTOR, VA DEPT OF CORRECTIONS,

                  Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:07-cv-00152-LMB-TRJ)


Submitted:    October 14, 2008              Decided:   October 17, 2008


Before KING, GREGORY, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Howard W. Payne, Jr., Appellant Pro Se.    Eugene Paul Murphy,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Howard W. Payne, Jr., seeks to appeal the district

court’s      order    denying      his    Fed.       R.       Civ.    P.    60(b)       motion      for

reconsideration of the district court’s order denying relief on

his    28    U.S.C.    § 2254       (2000)       petition.                 The    order       is    not

appealable         unless    a     circuit          justice          or      judge       issues       a

certificate of appealability.                       28 U.S.C. § 2253(c)(1) (2000);

Reid    v.     Angelone,         369     F.3d       363,        369        (4th        Cir.    2004).

A certificate         of    appealability            will        not        issue        absent      “a

substantial showing of the denial of a constitutional right.”

28    U.S.C.       § 2253(c)(2)        (2000).            A    prisoner          satisfies         this

standard      by    demonstrating        that       reasonable            jurists       would      find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                                       Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).         We    have    independently              reviewed          the    record      and

conclude       that    Payne       has    not       made        the       requisite           showing.

Accordingly, we deny Payne’s motion for appointment of counsel

and an evidentiary hearing, deny a certificate of appealability

and dismiss the appeal.                We dispense with oral argument because

the facts and legal contentions are adequately presented in the



                                                2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    3